Citation Nr: 1546667	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of right shoulder dislocation, with degenerative changes and impingement.

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for a bilateral knee disability. 

4.  Entitlement to an evaluation in excess of 10 percent for residuals of a left shoulder injury, postoperative clavicle fracture with degenerative changes. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to May 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision, which granted a 10 percent increased evaluation for the service-connected residuals of right shoulder dislocation and denied service-connection for a bilateral knee disability of the Department of Veterans Affairs (VA) Regional Office (RO).  In a January 2014 rating decision, the RO granted service connection for a left shoulder injury, postoperative clavicle fracture with degenerative changes and assigned a 10 percent evaluation.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system that contains duplicative documents.  

The issues of entitlement to service connection for a bilateral knee disability and  entitlement to an evaluation in excess of 10 percent for residuals of a left shoulder injury, postoperative clavicle fracture with degenerative changes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The residuals of right shoulder dislocation, with degenerative changes and impingement, was manifested by subjective complaints of pain causing a reduction in physical activity.  Remaining functional use is better than shoulder level.  There are no recent dislocations.

2.  The January 2004 RO rating decision denied service connection for a bilateral knee disability; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

3.  The evidence received since the January 2004 RO rating decision is neither cumulative nor repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of right shoulder dislocation, with degenerative changes and impingement, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2015).

2.  The January 2004 rating decision that denied service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2015).

3.  The evidence received since the January 2004 rating decision is new and material for the purpose of reopening the claim of service connection for a bilateral knee disability.  38 U.S.C.A.§ 5108 (West 2014); 38 C.F.R.§ 3.156(a)(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claim of entitlement to an evaluation in excess of 10 percent for residuals of right shoulder dislocation, with degenerative changes and impingement.  As the determination regarding the issue of whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a bilateral knee disability is fully favorable, a discussion of the VCAA regarding this issue is not warranted.

The RO provided a pre-adjudication VCAA notice by letter dated in August 2010 for the right shoulder claim.  The Veteran was notified of the evidence needed to substantiate the claim for an increased evaluation, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the disability rating and effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was also afforded VA examinations in August 2010 and November 2013 for evaluating his right shoulder disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are adequate, as they were predicated on reviews of the Veteran's medical history as well as on examinations, and fully address the rating criteria that are relevant to rating the disability in this case.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased evaluation for residuals of right shoulder dislocation, with degenerative changes and impingement, is thus ready to be considered on the merits.




II.  Rating Principles

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The United States Court of Appeals for Veterans' Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the Veteran's right shoulder disability has not significantly changed and will result in a uniform rating for the entire appeal period.  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behaviour of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

In a September 2003 rating decision, the RO granted service connection for residuals of right shoulder dislocation and assigned a noncompensable evaluation, effective May 30, 2003.  The Veteran filed a claim for an increased evaluation for his right shoulder disability in July 2010.  In a June 2011 rating decision, the RO granted a 10 percent evaluation for residuals of right shoulder dislocation under Diagnostic Code 5203.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

Disability ratings for the shoulder may also be assigned under the following Diagnostic Codes:

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

In August 2010, the Veteran was afforded a VA examination to determine the severity of his right shoulder disability.  The Veteran stated that he dislocated his right shoulder while playing intramural basketball in service.  He sought medical care, but the shoulder self-reduced while he was at the basketball game.  He denied further dislocations and elaborated that for a year following his injury he had pain, numbness, and tingling that would last a minute or two.  His right shoulder disability had gotten progressively worse and he reported constant pain.  The Veteran was right-handed. 

The VA examiner identified stiffness, pain, weakness, tenderness, and guarding of movement in the right shoulder.  There was no joint ankylosis.  However, there was objective evidence of pain with active motion of the right shoulder.  There was no additional limitation of range of motion after three repetitions of range of motion.  There was flexion and abduction to 180 degrees.  International rotation was to 75 degrees and external rotation was to 80 degrees.  X-ray studies showed mild to moderate hypertrophic degenerative changes on the inferior glenohumeral articular margins.  The acromioclavicular joint was maintained.  Tiny spurs were suspected on the acromion process articular margin.  A lateral downsloping acromion process was seen.  There was no fracture or dislocation identified.

The Veteran was afforded another VA examination to determine the severity of his right shoulder disability in November 2013.  The Veteran described that he had constant pain in his right arm and numbness after he threw a ball.  The Veteran was right-handed.  There were no flare-ups that impacted the function of the right shoulder.  Range of motion studies indicated:  flexion to 180 degrees with painful motion beginning at 150 degrees and abduction to 180 degrees with painful motion to 160 degrees.  After three repetitions, the Veteran demonstrated flexion and abduction to 180 degrees.  There was no ankylosis of the glenohumeral articulation joint.  The Veteran had localized tenderness or pain on palpation of his right shoulder joint.  His muscle strength testing was normal.  The Hawkins Impingement Test was positive for pain on internal rotation.  Imaging studies were conducted without significant findings.  The VA examiner concluded that the Veteran's right shoulder disability did not impact his ability to work.

The current 10 percent evaluation is consistent with pathology productive of painful motion.  38 C.F.R. § 4.59.  In order to warrant a higher evaluation, the arm must be functionally limited to shoulder level or less.  Alternatively, the disorder may be rated on impairment of the clavicle/scapula or dislocations.

A 20 percent evaluation under Diagnostic Code 5203 is not warranted.  The evidence of record is against a finding of nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula with loose movement.  X-ray studies showed mild to moderate hypertrophic degenerative changes on the inferior glenohumeral articular margins.  There was no fracture or dislocation identified.  Additionally, strength testing was normal.  See 38 C.F.R. § 4.71a.

The Board also considered the Veteran's right shoulder disability under the Diagnostic Code for limitation of movement.  Under Diagnostic Code 5201, a 20 percent disability rating is warranted when the Veteran's arm raise is limited to shoulder level.  The Board finds that a rating in excess of 10 percent for the right shoulder disability is not warranted, as neither the August 2010 or November 2013 VA examination reports showed evidence of limitation to shoulder level that would be required for a rating in excess of 10 percent.  In fact, both examination reports noted active flexion to 180 degrees and abduction to 180 degrees without ankylosis.  The November 2013 VA examination report found that the Veteran had flexion to 180 degrees with painful motion beginning at 150 degrees and abduction to 180 degrees with painful motion to 160 degrees.  Even considering the Veteran's pain on motion, there is no evidence that the Veteran's arm raise is limited to shoulder level or 90 degrees.  38 C.F.R. § 4.71a.  

Further, the evidence is against a finding of ankylosis of the scapulohumeral articulation or impairment of the humerus to warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  More specifically, there is no history of frequent dislocations or even recent dislocations.

The Board acknowledges the Veteran's lay assertions in support of his claim.  The Veteran is competent to report his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right shoulder disability as they were based on objective clinical findings and the VA examiners' expertise.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his right shoulder disability.  The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected right shoulder disability at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).
If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level impairment manifested by pain and limited range of motion attributable to the Veteran's right shoulder disability.  The rating schedule fully contemplates all symptomatology and treatment associated with the right shoulder disability.

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance.

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As the November 2013 VA examiner found that the Veteran's right shoulder disability did not prevent him from substantially gainful employment, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not raised by the record.

III. New and Material Evidence 

The Veteran seeks service connection for a bilateral knee disability.  The claim for service connection for a bilateral knee disability was previously considered and denied by the RO in a January 2004 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  A review of the claims file reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   
Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claim, the service records, and a recent examination that showed the bilateral knees were normal.  In essence, at the time of the prior decision, there was no accepted evidence of a current disability other than the claim.

The evidence received since the January 2004 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  October 2013 VA treatment records show that the Veteran was seen for complaints of bilateral knee pain.  On examination there was bilateral knee tenderness along the lateral tibia and AC joints.  In the Veteran's June 2011 notice of disagreement he stated that his bilateral knee disability was getting progressively worse.  This new evidence addresses the reason for the previous denial; that is, the absence of a current disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claim is reopened.  (The Board does not address whether there is pathology to account for the complaints.)


ORDER

An evaluation in excess of 10 percent for residuals of right shoulder dislocation, with degenerative changes and impingement, is denied.

The application to reopen the claim for service connection for a bilateral knee disability is granted.

REMAND

In a January 2014 rating decision, the RO granted service connection for a left shoulder injury, postoperative clavicle fracture with degenerative changes, and assigned a 10 percent evaluation.  The Veteran submitted a VA Form 9 in January 2014 that disagreed with the evaluation assigned to his left shoulder disability.  This statement constitutes a Notice of Disagreement (NOD).  However, a Statement of the Case (SOC) has not been issued.  Therefore, this claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

With regard to the claim for service connection for a bilateral knee disability, the STRs indicate a medial collateral ligament tear of the right and left knees.  October 2013 VA treatment records show that the Veteran was seen for complaints of bilateral knee pain.  On examination, there was bilateral knee tenderness along the lateral tibia and AC joints.  In the Veteran's June 2011 NOD, he stated that his bilateral knee disability was getting progressively worse.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed bilateral knee disability.  Thus, a remand is necessary to afford the Veteran with a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should issue a SOC addressing the issue of entitlement to an evaluation in excess of 10 percent for residuals of a left shoulder injury, postoperative clavicle fracture with degenerative changes.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.
2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disability.

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral knee disability was incurred during active service.  
	
The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is unable to provide a rationale he or she should explain why.

3.  After the above actions have been completed, readjudicate the Veteran's claim for entitlement to service connection for a bilateral knee disability.  If the claim remains denied, issue the Veteran and his representative a Supplemental SOC (SSOC).  

4.  The Board notes that the characterization of the right shoulder in the SOC does not match the rating decision.  The AOJ should re-characterize the right shoulder on a rating decision.  (The Board has accepted the SOC as correct.) 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


